Case 1:19-cv-00007-CBA-VMS Document 115 Filed 09/06/19 Page 1 of 1 PageID #: 8127

                                                                         DLA Piper LLP (US)
                                                                         1251 Avenue of the Americas
                                                                         27th Floor
                                                                         New York, New York 10020-1104
                                                                         www.dlapiper.com

                                                                         Jonathan Siegfried
                                                                         Jonathan.Siegfried@dlapiper.com
                                                                         T 212.335.4925
                                                                         F 212.884.8477

                                                     September 8, 2019
  VIA ECF

  Honorable Carol Bagley Amon
  United States District Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

  Re:     Bartlett, et al. v. Société Générale de Banque au Liban S.A.L., et al., 19-cv-007 (E.D.N.Y.)

  Dear Judge Amon:

          This letter is submitted on behalf of all parties in connection with the above-referenced matter to
  request that Your Honor adjourn the pre-motion conference previously requested by Defendants and
  presently scheduled for September 11, 2019.

           On August 16, 2019, defendants filed their requests for a pre-motion conference pursuant to
  Section 3(A) of Your Honor’s Individual practice Rules in advance of their contemplated motions to
  dismiss the First Amended Complaint. [ECF #110,111] The requests contained a briefing schedule
  agreed to by all parties. The Court granted Defendants’ requests by order dated August 26, 2019. The
  parties, having subsequently conferred, do not believe that a pre-motion conference is necessary at this
  time. Accordingly, unless the Court feels otherwise, we would request that you adjourn the pre-motion
  conference sine die, as Your Honor did previously on June 12, 2019, with respect to the pre-motion
  conference scheduled in connection with the initial motion to dismiss the original pleading. See June 12,
  2019 Scheduling Order.

          We thank the Court for its consideration of this request.



                                                            Respectfully submitted,

                                                            /s/ Jonathan D. Siegfried

                                                            Jonathan Siegfried




  cc:     Al counsel of record (via ECF)
